                      IN THE UNITED STATES DISTRICT COURT
                   FOR THE EASTERN DISTRICT OF PENNSYLVANIA

DAVID WICHTERMAN, JR., as                                CIVIL ACTION
Administrator of the Estate of Daniel
Wichterman,
                     Plaintiff,

              v.                                         NO. 16-5796

CITY OF PHILADELPHIA,
CORIZON HEALTH,
POLICE CORRECTIONAL OFFICER
JUSTIN AVERY,
POLICE CORRECTIONAL OFFICER
WILLIAM GWALTHNEY,
TAIRU WAHABU, RN, and,
OFFICER JOYNER, BADGE NO. 114,
               Defendants.

                                         ORDER

       AND NOW, this 19th day of June, 2019, upon consideration of Defendants Corizon

Health, Inc. and Tairu Wahabu, R.N.’s Motion to Exclude the Expert Testimony of Robert L.

Cohen, M.D. (Document No. 37, filed May 30, 2018), Defendants Corizon Health, Inc. and

Tairu Wahabu, R.N.’s Motion to Exclude the Expert Testimony of Sarah E. Wakeman, M.D.

(Document No. 39, filed May 31, 2018); Plaintiff’s Consolidated Response in Opposition to

Corizon Defendants’ Motions to Exclude Expert Testimony of Robert L. Cohen, M.D. and Sarah

E. Wakeman, M.D. (Document No. 44, filed June 27, 2018); and Reply Brief in Support of

Motion of Defendants Corizon Health, Inc. and Tairu Wahabu, R.N. to Exclude the Expert

Testimony of Dr. Robert L. Cohen and Dr. Sarah E. Wakeman (Document No. 49, filed July 18,

2018), for the reasons set forth in the accompanying Memorandum dated June 19, 2019, IT IS

ORDERED as follows:
   1. Defendants Corizon Health, Inc. and Tairu Wahabu, R.N.’s Motion to Exclude the Expert

Testimony of Robert L. Cohen, M.D. is GRANTED IN PART AND DENIED IN PART as

follows:

           a. That part of the Motion seeking to prohibit Dr. Cohen from testifying to standard

              of care is DENIED.

           b. That part of the Motion seeking to prohibit Dr. Cohen from testifying to causation

              is DENIED.

           c. That part of the Motion seeking to exclude testimony that defendants’ actions

              were “blatantly indifferent” is GRANTED.

   2. Defendants Corizon Health, Inc. and Tairu Wahabu, R.N.’s Motion to Exclude the Expert

Testimony of Sarah E. Wakeman, M.D. is GRANTED IN PART AND DENIED IN PART as

follows:

           a. That part of the Motion seeking to prohibit Dr. Wakeman from testifying as to the

              cause of Mr. Wichterman’s death is DENIED.

           b. That part of the Motion seeking to prohibit Dr. Wakeman from testifying to Mr.

              Wichterman’s prognosis is DENIED.

           c. That part of the Motion seeking to prohibit Dr. Wakeman from testifying to

              standard of care is GRANTED.

           d. That part of the Motion seeking to prohibit Dr. Wakeman from testifying to her

              opinion that Wahabu violated Corizon policies is GRANTED.




                                               2
   3. The rulings in this Order are WITHOUT PREJUDICE to the right of the parties to seek

reconsideration at trial if warranted by the evidence and the law as stated in the attached

Memorandum.

                                                      BY THE COURT:

                                                      /s/ Hon. Jan E. DuBois

                                                         DuBOIS, JAN E., J.




                                                 3
